Title: To Alexander Hamilton from Marquis de Lafayette, 12 April 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander



Paris April the 12th 1782
Dear Hamilton

However Silent You May please to Be, I will Nevertheless Remind You of a friend who loves You tenderly and who By His Attachment Desires a Great share in Your Affection. This letter, My dear Sir, Will Be delivered or sent By Count de Segur, an intimate friend of Mine, A Man of Wit and of Abilities, and whose Society You will Certainly Be pleased With. I Warmly Recommend Him to You, and Hope He Will meet from You with more than Civilities. Now let us talk politics.
The old Ministry Have Retired and Lord North was not Sorry at the Opportunity. The New Ministers are not Much our friends, they are not friend to each other, they Have some Honest Men with little Sense, and some Sensible Men without Honesty. They are forced to New Measures not only By Circumstances But Also By the dispositions they Have formerly Announced.
Entre nous seuls 81 [The British Ministry] Gave a hint to 82 [the French Ministers]. But it Would not do without 54 [America]. Now the reverse will probably Be done. After which Arrangements will take place in a few Months and I wish you was here not so much 205 [secretary to Doctor Francklin] as to the Commission. However I would like 205 to be 125 [Minister to the French Court]. If you are 153 [Member of Congress] and if Some thing is Said to you then I wish you May Be Employed in the Answer. 5 [French ships] without 9 [Spanish ships] (and 4 [Dutch] is nothing) Will not I fear give 40 [Charles Town]. That is a Cause of delay and the 7 [Spaniards] thinks much more of 8 [West Indies]. But I Hope for 26 [Carolina] and 22 [Georgia] in 18 [September]. 84 [The King of France] Has Answered about 47 [peace] as You and I and every Good American May Wish.
In the Present Situation of affairs I thought My presence was more Useful to the cause in this part of the World than it Could Be on the other Side of the Atlantic. I wish to Have Some Matters Well Arranged Before I Go and then I Hope to Set Sails towards My friends in America.
Be pleased, My Dear friend, to Present My Best Respects to Your lady! My Compliments wait on Gnl Schuyler and all the family. Adieu, dear Hamilton, with the Most Sincere Attachment I am for Ever Your devoted Affectionate friend

Lafayette

